Title: Treasury Department Circular to the Collectors of the Customs, 12 October 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Sir,
Treasury Department, October 12, 1792.

I request that henceforth immediately at the close of every quarter, you will furnish me with a summary of the amount of all Duties, which shall have accrued in your Office, during such quarter. It will at the same time be requisite to state the Drawbacks (if any) and the payments to Inspectors and other charges by computation, where the true amount cannot immediately be ascertained, in order to know the net proceeds of the Duties as nearly as may be practicable. In all cases where the returns for any past quarter have not yet been transmitted to the Treasury, it will be necessary that the summary statement be forwarded without delay. It is matter of much moment that early information of the product of the Duties should be received by the Treasury; which renders a careful attention to this instruction particularly necessary.
It has occurred that vessels bound to foreign ports have by distress of weather been compelled to put into ports of the United States, where upon proper examination such vessels were found to be unfit to proceed on their voyages, so as to render the transferring of their cargoes to other vessels necessary, and a question has arisen, whether such vessels are liable to the Tonnage duty.

I am of opinion that under those circumstances no Tonnage duty is to be demanded. But regular entries must be made of the cargoes, the Duties paid or secured, and the proceedings for drawing back the Duties must be as in other cases of re-exportation.
With great consideration,   I am, Sir,   Your obedient Servant,
Alexander Hamilton
